Citation Nr: 1516046	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The issues of entitlement to service connection for a respiratory disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis is not etiologically related to active service, nor that may it be presumed to be related to active service.

2.  The Veteran's left knee osteoarthritis is not etiologically related to active service, nor that may it be presumed to be related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).
2.  The criteria for service connection for osteoarthritis of the left knee are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2014).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In an August 2009 letter, VA satisfied its duty to notify the Veteran.  Specifically, the AOJ notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide, and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's service treatment records, personnel records, and private treatment records are of record.  In August 2009 and March 2010, VA contacted the Social Security Administration (SSA) to inquire whether the Veteran received SSA disability benefits.  In both instances, VA was informed that while the Veteran received SSA retirement benefits, he had not applied for SSA disability benefits.  The record does not indicate and the Veteran has not asserted that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although no VA examination has been obtained in conjunction with the claims of entitlement to service connection for right and left knee disabilities, the Board finds that an examination was not required.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The standards of McLendon are not met in this case.  

The Board acknowledges that the private treatment records indicate that the Veteran was diagnosed with osteoarthritis of the right and left knee.  However, the evidence of record is against a finding that the Veteran's osteoarthritis was incurred in or otherwise related to his active duty military service.  The Veteran's service treatment records do not demonstrate any diagnoses or treatment related to osteoarthritis or any other right or left knee condition.  Moreover, there is no evidence of osteoarthritis or any right or left knee symptoms for many years after service.  As a result, the Board finds the evidence of record does not demonstrate that the Veteran's osteoarthritis of the right and left knee may be associated with an in-service event, injury, or disease.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As there is no indication of the existence of additional evidence necessary to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for chronic disabilities, including osteoarthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection based on continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Analysis

The Veteran asserts that his current right and left knee disabilities are related to active service.  Private treatment records indicate that the Veteran has osteoarthritis of the right and left knees.  Accordingly, the first Shedden element is met.

In regard to the second Shedden element, during his time in the military the Veteran was stationed aboard a submarine.  He asserts that this necessitated that he climb stairs and through hatches and superstructures.  He claims that these activities damaged his knees and eventually resulted in bilateral osteoarthritis of the knees.  

The Veteran's service treatment records are silent for any complaints, diagnoses, or treatment concerning his knees.  The Veteran's reports of medical examinations, dated in October 1965, June 1967, and June 1971, indicated that the Veteran's lower extremities were normal.  Moreover, the Veteran has not reported any symptoms of osteoarthritis during or for many years after active service.  On his claim for service connection, the Veteran indicated that his bilateral knee disability began in December 1995, more than 24 years after his separation from service.  The first documented diagnosis of osteoarthritis is in January 2007, more than 35 years after the Veteran's separation from service.  Accordingly, the Board finds that the second Shedden element is not met and the Veteran's claims must be denied.   

For the sake of completeness, the Board will also briefly address the remaining Shedden element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).  With respect to the third Shedden element, a nexus to service, there is no favorable medical nexus opinion of record that supports a link between the current diagnosis of right and left knee osteoarthritis and the Veteran's period of service, nor is there any other competent medical or lay evidence indicating a link to service.  While the Board acknowledges the Veteran's assertions regarding the relationship between service and his current right and left knee osteoarthritis, the Board finds that he is not competent to provide an opinion regarding the etiology of his osteoarthritis of the bilateral knees.  Layno v. Brown, 6 Vet App. 465, 470 (1994); Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2014).  Nothing in the record suggests that the Veteran has any specialized skill, knowledge, or medical training.  Accordingly, to the extent that the Veteran's statements are offered as evidence that his current osteoarthritis is etiologically related to service, his statements are not competent evidence and necessarily are excluded as evidence in support of the claim.

The Board has also considered whether service connection is warranted on a presumptive basis.  The evidence of record indicates that there was no indication of osteoarthritis or degenerative changes in the Veteran's knees until 1995, which was 24 years after his separation from service.  As such, the Veteran's osteoarthritis may not be presumed to have been incurred during service, as it did not manifest to a degree of 10 percent within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Therefore, service connection on a presumptive basis for a chronic disease is also not warranted.

Lastly, there is no basis for service connection based on continuity of symptomatology because the Veteran dated the onset of symptoms in 1995, more than 20 years after service, and there is no other evidence showing continual symptoms since service.

After reviewing all the evidence of record, the Board finds the weight of probative evidence is against finding that the Veteran's osteoarthritis of the right and left knee are etiologically related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for osteoarthritis of the right knee is denied.

Entitlement to service connection for osteoarthritis of the left knee is denied.  


REMAND

After a review of the record, the Board finds that additional development is warranted prior to adjudicating the remaining claims.  

In his substantive appeal, the Veteran asserted that he and other submarine personnel were exposed to clouds of airborne asbestos during various times his vessel was in dry dock.  He asserts that although his occupational specialty as a radio operator is not one of the major occupations noted to be associated with asbestos exposure, given the enclosed nature of submarines, he was nonetheless exposed in the performance of his day-to-day duties.  

As noted above, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, private treatment records note that the Veteran has reported an ongoing cough for some time.  The Veteran was assessed with a bronchospastic cough and "query COPD."  Private treatment records also noted the Veteran's report of in-service asbestos exposure.  The Veteran asserts that during his service aboard submarines he was exposed to asbestos, diesel fuels, and other toxic substances.  While the Veteran's service treatment records do not indicate any complaints specific to asbestos or other airborne toxins, an August 1975 service treatment record indicates that the Veteran was diagnosed with and treated for an upper respiratory infection.  In light of the Veteran's in-service treatment for a respiratory infection and his current diagnosis of bronchospastic cough and "query COPD," the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's respiratory symptoms.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2014).

With regard to the Veteran's TDIU claim, the Veteran is not currently service-connected for any disability, other than for pension purposes.  Accordingly, the Veteran's TDIU claim is inextricably intertwined with his service-connection claim for a respiratory disability, as the granting of service connection would affect his TDIU claim.  As such, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disability.  The claims file must be reviewed in connection with the examination.  

a.  Identify all diagnosable respiratory disabilities.  

In doing so, the examiner should address private treatment records from Dr. Prise indicating that the Veteran was diagnosed with a bronchospastic cough, "query reactive airways," and "query COPD."

b.  For any diagnosed respiratory disability, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, is caused by service, or is otherwise related to service, to include the Veteran's assertions regarding in-service asbestos and toxic fume exposure during his service as a submariner.  
In rendering the requested opinion, the examiner should expressly address whether the onset and course of any diagnosed respiratory disability is consistent with a history of asbestos exposure during service, taking into consideration the Veteran's entire pre- and post-service occupational history. 

The examiner should also address the August 17, 1965 service treatment record diagnosing the Veteran with an upper respiratory infection.  

A complete rationale for all opinions must be provided. 

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


